NOTICE OF ALLOWANCE
EXAMINER’S COMMENTS
DETAILED ACTION
Formal Matters
Claims 1-54, 64, 65, and 78 are cancelled.  Claims 55-63, 66-77 and 79 are pending.  Claims 59-61, and 79 were withdrawn.  Claims 55-58, 62, 63, and 66-77 are under examination.  
Applicant has filed supplemental amendments on 3/2/2022 that are being considered by the examiner.  

Priority
This instant application is a national stage entry of PCT/US2015/066420 filed on 12/17/2015, which claims priority from US provisional application 62/093946 filed on 12/18/2014 and French applications FR1462721, FR1462731, FR1462725, and FR1462829 filed on 12/18/2014.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 was filed after the mailing date of the final rejection on 02/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 55-58, 62, 63, and 66-77 are allowable. The restriction requirement and species elections over claims 59-61, and 79, as set forth in the Office action mailed on 02/26/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group II and the species elections are withdrawn.  Claims 59-61 and 79 , directed to a non-elected invention and non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 59-61 and 79 are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Note
Applicant's amendments and arguments filed 03/02/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 02/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 15/537112 and US Patents 10,864,157 and 10,835,479 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Claims 55-63, 66-77 and 79 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/MARK V STEVENS/Primary Examiner, Art Unit 1613